DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 17-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The claims are restrictable to two groups: 
Group I: Claims 9-16 are drawn to an oral insertion assembly, classified in A46B 9/045; and 
Group II: Claims 17-23 are drawn to a bristle brush assembly, classified in A46B 9/045. 

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as an oral appliance that separates the upper and lower jaw allowing the occlusal surfaces of the molars to be scraped clean.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention (Group I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The examiner would like to apologize for inadvertently omitting this objection to the drawings from the nonfinal rejection mailed on 9/16/2020. 
The drawings are objected to because the Figure labels do not begin with the numeral “1.” 37 C.F.R. 1.84(u)(1) requires that: 
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
Applicant is advised that the amendment to the specification submitted on 12/16/2020 has not been entered because it is not compliant with current amendment practice. It is noted that despite the fact that Applicant has indicated that the new paragraph to be added is underlined (as indicated on pg. 7 of Applicant’s response), the new paragraph is not actually underlined. 

It is further noted, that the amendment filed 12/16/2020, if entered, would be objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The disclosure that the oral insertion can be made from polymers. The term “polymers” cannot be found anywhere in the application as originally filed. Applicant has used the term “plastic” or “plastics” in the original application. However, it is noted that while all plastics are polymers, not all polymers are plastics. Thus, the term “polymers” expands the type of materials used compared with those disclosed in the application as originally filed. 
	It is suggested Applicant resubmit the paragraph without the term “polymers.” 



Claim Objections
Claims 9, 10, 13, 14, 15, and 16 are objected to because of the following informalities:  
In claim 9, line 6, “the motion of the bristle brush assembly” has no antecedent basis in the claims. This objection could be overcome by reciting --a motion of the bristle brush assembly.--
In claim 10, lines 3-4, “at least one of the one the lingual” appears grammatically correct. This objection could be overcome by removing “one the” at the beginning of line 4. 
In claim 10, in the last two lines, “the oral insertion apparatus” has no antecedent basis in the claims. Previously Applicant has recited, “an oral insertion assembly.”
In claim 13, line 1, “The oral insertion device of claim 10” has no antecedent basis in the claims. Claim 10 is directed to --The oral insertion assembly--. 
Claim 14-16 has a similar problem. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 6, Applicant recites, “a swivel mechanism reversibly attachable to a bristle brush assembly.” It is not clear what it means to be “reversibly attachable.” Does this mean that the swivel mechanism is detachable or perhaps it means that that the swivel mechanism is movable back and forth? Correction and/or clarification is required. For purposes of expediting examination, this term will be interpreted as --to drive the motion of the bristle brush assembly a reciprocating manner--. 
	In claim 9, line 4, Applicant recites “a molar gap tilt lift platform attached to a posterior side of the upper arch and lower arch panoramas.” This language is unclear because there is no single platform attached to both the upper and lower arch panoramas. This rejection could be overcome by reciting, --a molar gap tilt lift platform attached to a posterior side of each of the upper arch and lower arch panoramas.-- For purposes of expediting examination, this is how the claim will be interpreted. 
	In claim 10, line 6 “bristle assembly” has no antecedent basis in the claims. This rejection could be overcome by replacing the language with --the bristle brush assembly--.
	In claim 10, line 2, “a bristle brush assembly disposed in a portion of the upper arch panorama and the lower arch panorama” is unclear because there is no single bristle brush assembly disposed in both the upper and lower arch panoramas. This rejection could be overcome by reciting --a bristle brush assembly disposed in a portion of each of the upper arch panorama and the lower arch panorama.-- Additional changes would be needed for consistency in the claims language as indicated below: 
10.  	The oral insertion assembly of claim 9, further comprising 
a bristle brush assembly disposed in a portion of each of the upper arch panorama and the lower arch panorama, [[the]]each bristle brush assembly including a bristle brush positioned for contacting at least one of the one the lingual, occlusal or buccal surfaces of the user's teeth on , respectively, and connected to the swivel mechanism using at least one rail slot knob on the lingual or buccal side of each bristle brush assembly, said at least one rail slot knob configured to track rail slots on the lingual or buccal side of the oral insertion assembly
For purposes of expediting examination, this is how the claim will be interpreted. 
In claim 11, “the other of the lingual, occlusal, or buccal surfaces” has no clear meaning. “The other” would appear to only make sense when there are two options. When there are more than two options, --another of the-- appears to make more sense.  	
Claim 11 also has similar issues as claim 10 that could be overcome by reciting: 
11.	The oral insertion assembly of claim 10, [[the]]wherein each bristle brush assembly further comprises a second bristle brush positioned for contacting another of the lingual, occlusal, or buccal surfaces of the user's teeth on a respectiveone of the upper arch and the lower arch
	In claim 12, line 4, “the bristle brush assembly” has no antecedent basis in the claims. Claim 12 depends from claim 9. “The bristle brush assembly” is introduced in claim 10. For purposes of expediting examination, claim 12 will be interpreted as if it depended from claim 10. 
Note: If the above changes are adopted, then line 4 of claim 12 should recite, --the bristle brush assemblies--. 
	In claim 24, line 2, it is not clear what the term “both” is referring to. 
	Claim 24 has problems similar to claim 10 in that the relation between the bristle brush assembly and the upper arch and lower arch is unclear. 
	In claim 24, line 4 “bristle assembly” has no antecedent basis in the claims. This rejection could be overcome by replacing the language with --the bristle brush assembly--.
	In claim 24, lines 9-10, the phrase, “the upper arch panorama over the user’s upper arch and the lower arch panorama over the user’s lower arch” appears grammatically disconnected from the rest of the claim. 
	Claim 24 could be rewritten as follows to overcome the 112(b) rejections: 
24.	A method of operating an oral insertion apparatus, the method comprising the steps of: 
connecting a bristle brush assembly including  first bristle brush positioned for contacting at least one of an upper arch of the user;
further connecting a second bristle brush of the bristle brush assembly positioned for contacting at least one of the lingual, occlusal or buccal surfaces of the user's teeth on a lower arch of the user;
providing at least one rail slot knob on the lingual or buccal side of the bristle brush assembly to both a track rail slot on the lingual or buccal side of an oral insertion apparatus and a swivel mechanism, the oral insertion apparatus having an upper arch panorama and a lower arch panorama connected in the posterior with a molar gap tilt lift platform; 
inserting the oral insertion apparatus;
placing the upper arch panorama over the user's upper arch and the lower arch panorama over the user's lower arch; and 
actuating the swivel mechanism to drive the first and second bristle brushes along the user's teeth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (KR 101384656).
With respect to claim 9, Ryu et al. disclose the claimed oral insertion assembly except that it is not clear if the molar gap tilt lift platform is place at least partly between a user’s second molars or third molars. Ryu et al. disclose an oral insertion assembly comprising: 
an upper arch panorama 130 and a lower arch panorama 140; 
a molar gap tilt lift platform attached to a posterior side of the upper arch and lower arch panoramas and configured to be placed between a user's jaws thus creating a maneuverability space between the user's upper and lower jaw as shown below in the image taken from Fig. 7 of Ryu et al.:
[AltContent: textbox (molar gap tilt lift platform)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    346
    361
    media_image1.png
    Greyscale

 and 
a swivel mechanism 169, 164, 165 attachable to a bristle brush 10 assembly to drive the motion of the bristle brush assembly in a reciprocating manner (via movement of moving frame 150, Ryu et al., 4th paragraph of pg. 11 of the machine translation and 3rd full paragraph of pg. 14 of the machine translation) and disposed between the upper arch panorama and the lower arch panorama (as shown above in Fig. 7 of Ryu et al.).
	While Ryu et al. does not specify the exact molars between which the molar gap tilt lift platform is positioned, the molar gap tilt lift platform disclosed by Ryu et al. serves the same function as the one recited in claim 9. That is, by being located between the teeth of the upper and lower jaw, the molar gap tilt lift platform inherently will separate all the teeth of the upper and lower jaw at least to a certain extent. 
The positioning of the molar gap tilt lift platform is simply a design choice that holds not criticality and would have been obvious to one of ordinary skill in the art. 
Additionally, it is noted, that the molar gap tilt lift platform would be positioned at different locations depending on the size of a user’s jaws. For example, on a 6 year old, the molar gap tilt lift platform may be located between the 3rd molars while on an adult male, who would have a larger jaw, the molar gap tilt lift platform may be located between the 2nd molars. 
With respect to claim 15, any product can be considered disposable if it can be disposed of. Thus, Ryu et al. teach that the upper arch panorama 130 and the lower arch panorama 140 are disposable. 
Allowable Subject Matter
Claims 10-14, 16, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 10-14 have been indicated as continuing allowable subject matter primarily for the at least one rail slot know on the lingual or buccal side of the bristle brush assembly said at least one rail slot knob configured to track rail slots on the lingual or buccal side of the oral insertion assembly. 
	Claim 16 has been indicated as containing allowable subject matter primarily for the surface grips configured to scrape the teeth. 

Claim 24 has been indicated as containing allowable subject matter primarily for the steps of 
providing at least one rail slot knob on the lingual or buccal side of bristle assembly to both a track rail slot on the lingual or buccal side of an oral insertion apparatus and a swivel mechanism, the oral insertion apparatus having an upper arch panorama and a lower arch panorama connected in the posterior with a molar gap tilt lift platform; 
inserting the device into the user's mouth placing the molar gap tilt lift platform at least partially between the user's second molars or third molars; and 
actuating the swivel mechanism to drive the bristle brush along the user's teeth.

Response to Arguments
Applicant chose not to accept the proposed allowable claims but instead submitted new, broader claims. Claims 9 and 15 have been rejected in view of newly cited prior art. The new claims also introduce several new objections and 112(b) issues as outlined above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (KR 101195723) is cited to show another example of an oral insertion assembly including a swivel mechanism.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 25, 2021